Exhibit 10(u)
EXECUTION VERSION
$1,000mm Revolving Credit Facility




THIRD AMENDMENT dated as of December 14, 2018 (this “Amendment”) to the CREDIT
AGREEMENT dated as of January 6, 2015, and amended on May 31, 2017 and September
12, 2017 (as in effect immediately prior to the effectiveness of this Amendment,
the “Credit Agreement”), among PITNEY BOWES INC., a corporation duly organized
and validly existing under the laws of the State of Delaware, each SUBSIDIARY
BORROWER party thereto, the BANKS party thereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
WHEREAS, the Banks have agreed to extend credit to the Company and the
Subsidiary Borrowers under the Credit Agreement on the terms and subject to the
conditions set forth therein; and
WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.01.    Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.
SECTION 1.02.    Amendments to Credit Agreement. Effective on the Effective Date
(as defined below), the Credit Agreement is amended as follows:
(a)    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is amended by replacing the existing table therein with the following
table:
Standard & Poor’s/Moody’s Rating (each a “Category”)
Eurocurrency
Spread
Base Rate
Spread
Facility
Fee Rate
Letter of Credit
Fee Rate
Category 1
A-/A3
0.90%
0.00%
0.10%
0.90%
Category 2
BBB+/Baa1
1.00%
0.00%
0.125%
1.00%
Category 3
BBB/Baa2
1.10%
0.10%
0.15%
1.10%
Category 4
BBB-/Baa3
1.30%
0.30%
0.20%
1.30%
Category 5
BB+/Ba1
1.50%
0.50%
0.25%
1.50%
Category 6
lower than BB+/ Ba1 or unrated
1.75%
0.75%
0.30%
1.75%







[[3883333]]

--------------------------------------------------------------------------------







(b)    Section 8.07 of the Credit Agreement is amended to read as follows:
“8.07. Financial Covenant. The Company will not permit the Leverage Ratio to
exceed (a) as of the last day of the fiscal quarter during which the Neutron
Acquisition Closing Date shall occur and each subsequent fiscal quarter ending
after the Neutron Acquisition Closing Date and on or prior to September 30,
2018, 4.50 to 1.00, (b) as of the last day of the fiscal quarters ending on
December 31, 2018, March 31, 2019, and June 30, 2019, 4.25 to 1.00, (c) as of
the last day of the fiscal quarter ending September 30, 2019, 4.00 to 1.00, or
(d) as of the last day of any other fiscal quarter, 3.50 to 1.00.”
(c)    Section 9(d) of the Credit Agreement is amended to replace the reference
to “8.01(e)” therein with “8.01(f)”.
SECTION 1.03.    Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Company represents and warrants to each
of the Banks and the Administrative Agent that: (a) this Amendment has been duly
authorized, executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and (b) the representations and warranties made by the Company in Section 7 of
the Credit Agreement are true and complete on and as of the Effective Date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date) with the same force and effect as
if made on and as of such date; provided, however, that for purposes of this
Section 1.03, the dates in the last sentence of Section 7.02 of the Credit
Agreement and in Section 7.03 of the Credit Agreement shall be deemed to be
December 31 of the year for which the Company shall most recently have filed an
Annual Report on Form 10-K with the Securities and Exchange Commission prior to
the Effective Date.
SECTION 1.04.    Effectiveness.
(a)    The amendments provided for in Section 1.02 of this Amendment shall
become effective on the first date on which each of the following conditions is
satisfied (the “Effective Date”):
(i) this Amendment shall have been executed by the Majority Banks and the
Administrative Agent shall have received a counterpart hereof executed by the
Company;






[[3883333]]

--------------------------------------------------------------------------------





(ii) the Administrative Agent shall have received a certificate, dated the
Effective Date, of a senior officer of the Company to the effect that (i) no
Default has occurred and is continuing as of the Effective Date and (ii) the
representations and warranties made by the Company in Section 7 of the Credit
Agreement (in each case, as amended hereby and as adjusted by Section 1.03
hereof) are true and complete on and as of the Effective Date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) with the same force and effect as if
made on and as of such date;
(iii) the Company shall have paid all fees payable by it under Section 1.05
hereof;
(iv) the Administrative Agent shall have received reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Company
under the Credit Agreement or Section 1.06 hereof; and
(v) the Company shall have obtained amendments to the respective “financial
covenants” in the 2016 Term Loan Agreement, the 2017 Term Loan Agreement and the
Agreement Re: Term Loan Facility, dated as of August 30, 2017, between the
Company and The Bank of Tokyo-Mitsubishi-UFJ, Ltd., each substantially
consistent with the amendment to the Credit Agreement described in Section
1.02(b) hereof and such amendment shall be effective, or substantially
concurrently with the effectiveness of this Amendment will be effective.
SECTION 1.05.    Fees. The Company agrees to pay to the Administrative Agent,
for the account of each Bank party hereto, an amendment fee equal to 0.10% of
the aggregate amount of such Bank’s Commitment (whether used or unused) on the
Effective Date, which fee will be due and payable on the Effective Date.
SECTION 1.06.    Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of Cravath, Swaine & Moore LLP.
SECTION 1.07.    Effect of Amendment.     Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Banks or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. This Amendment shall constitute a






[[3883333]]

--------------------------------------------------------------------------------





Loan Document. On and after the Effective Date, any reference to the Credit
Agreement contained in the Loan Documents shall mean the Credit Agreement as
modified hereby.
SECTION 1.08.    Counterparts.     This Amendment may be executed in
counterparts, all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 1.09.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 1.10.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
[Remainder of this page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
PITNEY BOWES INC.,
by
 
 
 
Name:
 
Title:
 
 
by
 
 
 
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., 
as Administrative Agent,
by
 
 
 
Name:
 
Title:



LENDER SIGNATURE PAGE TO
PITNEY BOWES INC. THIRD AMENDMENT TO CREDIT AGREEMENT




Name of Institution:
______________________________________


By
 
 
 
Name:
 
Title:





For any institution requiring a second signature                     block:


By
 
 
 
Name:
 
Title:









[[3883333]]